 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          RAY E. HOFFMAN, et al.,                       CASE NO. C17-1062JLR

11                               Plaintiffs,              ORDER
                   v.
12
            PENNYMAC HOLDINGS, LLC,
13
                                 Defendant.
14

15          The court having been notified of the settlement of this matter (see Dkt. # 41) and

16   it appearing that no issue remains for the court’s determination:

17          IT IS ORDERED that this action and all claims asserted herein are DISMISSED

18   with prejudice and without costs to any party.

19          In the event settlement is not perfected, any party may move to reopen the case,

20   //

21   //

22   //


     ORDER - 1
 1   provided that any such motion is filed within 60 days of the date of this order. The trial

 2   date and pretrial dates previously set are hereby VACATED.

 3          Dated this 4th day of January, 2019.

 4

 5                                                    A
                                                      The Honorable James L. Robart
 6
                                                      U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
